DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 12/21/2020 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 03/30/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
7.	The specification is objected to because:
In paragraph [0001] of the specification refers to U.S. application serial no. 15/854,659 but does not provide the current status of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 1, the claim recites "in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules; filtering detected issues in the transactional data based on the one or more suppression rules." There is insufficient antecedent basis for this limitation in the claim.
Also claim 1 recites the limitation of “transmitting a notification with details regarding errors detected and the corrections identified.” It’s unclear to which component or unit that the notification be transmitted to. Thus, this feature is an ambiguous and renders these claims unclear.
In regards to claims 8 and 15 the claims recite similar limitation of claim 1. Therefore is rejected for the same reason of claim 1. 
Dependent claims 2-7, 9-14, and 16-20 depend from the base claims 1, 8, and 15 respectively and inherently include limitations therein and thereore are rejected under 35 USC 112, 2nd paragraph as well.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 8, and 15 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 9 respectively of patent application No: . 10,915,392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the present application are substantially equivalent to claims 1, 15, and 9 of the reference application as shown in the chart and explanation below.
Instant Application No. 17/129,255
U.S. Patent Application No. 10,915,392
Claim 1.
A computer system, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the computer system to perform operations comprising: 

in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules; filtering detected issues in the transactional data based on the one or more suppression rules; identifying corrections for the issues detected;




 and transmitting a notification with details regarding errors detected and the corrections identified.







Claim 1. A computer system, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the computer system to perform operations comprising: 

collecting transaction data for each entity system of a plurality of entity systems; based on one or more suppression rules, filtering out one or more inapplicable issues that will not be analyzed using a plurality of issue detection models; analyzing the transaction data for each entity system using the plurality of issue detection models; based on the analyzing the transaction data for each entity system, determining an analysis result for each entity system; 

comparing the analysis result of each entity system to analysis results of other entity systems of the plurality of entity systems; respectively generating, for each entity system of the plurality of entity systems, one or more system optimization recommendations associated with detected issues of the entity system based on the comparison of analysis results; and providing each entity system of the plurality of entity systems with the respectively generated one or more system optimization recommendations.
Claim 8.
A method comprising: in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules; filtering detected issues in the transactional data based on the one or more suppression rules; identifying corrections for the issues detected; and transmitting a notification with details regarding errors detected and the corrections identified.
Claim 15.
A computer-implemented method, comprising: collecting, by one or more computing devices, transaction data for each entity system of a plurality of entity systems; based on one or more suppression rules, filtering out one or more inapplicable issues that will not be analyzed using a plurality of issue detection models; analyzing, by the one or more computing devices, the transaction data of each entity system using the plurality of issue detection models; based on the analyzing, determining an analysis result for each entity system; comparing the analysis result of each entity system to analysis results of other entity systems of the plurality of entity systems; respectively generating, by the one or more computing devices, for each entity system of the plurality of entity systems, a system optimization recommendation based on the comparison of analysis results; and providing, by the one or more computing devices, the system optimization recommendation to each respective entity system.

Claim 15.
Claim 15. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules; filtering detected issues in the transactional data based on the one or more suppression rules; identifying corrections for the issues detected; and transmitting a notification with details regarding errors detected and the corrections identified.
Claim 9:
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: collecting transaction data for a plurality of merchant systems, wherein each merchant system corresponds to a different merchant; based on one or more suppression rules, filtering out one or more inapplicable issues that will not be analyzed using a plurality of issue detection models; analyzing the transaction data for each merchant system using the plurality of issue detection models; based on the analyzing the transaction date for each merchant system, determining an analysis result for each merchant system; comparing the analysis result of each merchant system to analysis results of other merchant systems of the plurality of merchant systems; respectively generating, for each merchant system, a system optimization recommendation based on the comparison of analysis results; and providing each system optimization recommendation to the respective merchant system.


From the table above, claims 1, 15, and 9 of the reference application contain every limitations of claims 1, 8, and 15 of the instant application except the feature of “transmitting a notification with details regarding errors detected and the corrections identified.” Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of the instant application and the reference application to include transmitting a notification with details regarding errors detected and the corrections identified for the purpose of minimize the error in the data transactions. Thus, claims 1, 8, and 15 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (U.S. PN: 2013/0024375) "herein after as Choudhuri" in view of Subramanya et al. (U.S. PN: 2019/0005492) "herein after as Subramanya.”


As per claim 1:
Choudhuri substantially teaches or discloses a computer system, comprising (see Fig. 3): a non-transitory memory storing instructions (see paragraph [0073], herein the processing device 384 is also in communication with a memory device 386 configured for storing computer-readable and computer-executable instructions 388. The computer-readable instructions, in various embodiments, include one or more applications, such as a multi-stage filtering platform application 390); and one or more hardware processors (see paragraph [0074], herein a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing, and Fig. 3, processing device 384 ) coupled to the non-transitory memory (see Fig. 3, memory device 386) and configured to read the instructions from the non-transitory memory to cause the computer system to perform operations comprising (see paragraph [0075], herein the memory device 386 may generally refer to a device or combination of devices that store one or more forms of computer-readable media for storing data and/or computer-executable program code/instructions. For example, the memory device may include any computer memory that provides an actual or virtual space to temporarily or permanently store data and/or commands provided to the processing device when it carries out its functions described herein): in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules (see paragraph [0076], herein the transaction data from the various channels 320, 325, 330, 335, 340, 345, 350 may first be initially evaluated by a secondary financial institution processing system. The secondary system in some embodiments of the invention may receive the transaction data and/or analyze the data for potential fraudulent transactions before sending the transaction data to the financial institution processing system 370); filtering detected issues in the transactional data based on the one or more suppression rules (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst); identifying corrections for the issues detected); identifying corrections for the issues detected (see paragraph [0083], herein preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction, or the like. Commonly, generating an alert may serve to notify affected parties and/or provide automated prevention measures to circumvent the current fraud or future fraud from occurring).
Choudhuri does not explicitly teach transmitting a notification with details regarding errors detected and the corrections identified.
However, Subramanya in same field of endeavor teaches transmitting a notification with details regarding errors detected and the corrections identified (see paragraph [0047], in operation 406 of process 400, a first bucket can be swept and in operation 408 a determination is made as to whether a failure has been detected on the current transaction. If a failure exists, process 400 continues to operation 410 where the transaction identified for correction is routed for journaling to the correction journal. Thus, any transactions in need of corrections are recorded at this operation. Upon correction of the failure, the transaction is routed back to the transaction journal where the journal is updated to indicate that the failure has been corrected. Alternatively, upon correction of the failure, an indication can be transmitted to the transaction journal to update the corrected transaction record, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Choudhuri with the teachings of Subramanya by transmitting a notification with details regarding errors detected and the corrections identified.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the transmitting a notification with details regarding errors detected and the corrections identified would have improved overall computing performance.

As per claim 2:
Subramanya teaches that wherein the corrections identified include one of a code fixes and corrections on the transactional data (see paragraph [0012], herein a system is introduced that is capable of performing a self-correcting mechanism that enables error correction in the background without presenting a failed notification to a customer).

As per claim 3:
Choudhuri teaches that wherein the operations further comprise: running an integration issue detection manager used to filter and calibrate detected integration issues (see paragraph [0054], herein after the financial transaction information is received, a first stage fraud filtration may be executed. In the multi-stage filtering process, the transaction may be first filtered at a low-level in order to readily determine whether the transaction includes any attributes that warrant further processing).

As per claim 4:
Choudhuri teaches that wherein the integration issues are based on one or more relevant factors (see paragraph [0086], herein the transaction data is filtered based on a first stage-filtration to produce filtered data comprising possible fraudulent transactions).

As per claim 5:
Choudhuri teaches that wherein the corrections are identified based on search of source code repositories (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst, preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction).

As per claim 6:
Choudhuri teaches that wherein the one or more suppression rules include issue detection models designed to reduce and detect false positive results (see paragraph [0064], herein the multi-stage process necessarily improves upon the already-existing fraud detection system by aiding to further filter possible fraudulent transactions and reducing the number of "false-positive" indications of fraud).

As per claim 7:
Subramanya teaches that wherein the error detect includes an application programming interface (API) issue between a merchant and a service provider (see paragraph [0075], herein classification component 624 may be communicatively coupled to PAPPS 106 for transaction record journaling, error detection, and error correction of transactions performed via the merchant device 602 and/or primary user device 632).

As per claim 8:
Choudhuri substantially teaches or discloses a method comprising: in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules (see paragraph [0076], herein the transaction data from the various channels 320, 325, 330, 335, 340, 345, 350 may first be initially evaluated by a secondary financial institution processing system. The secondary system in some embodiments of the invention may receive the transaction data and/or analyze the data for potential fraudulent transactions before sending the transaction data to the financial institution processing system 370); filtering detected issues in the transactional data based on the one or more suppression rules (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst); identifying corrections for the issues detected); identifying corrections for the issues detected (see paragraph [0083], herein preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction, or the like. Commonly, generating an alert may serve to notify affected parties and/or provide automated prevention measures to circumvent the current fraud or future fraud from occurring).
Choudhuri does not explicitly teach transmitting a notification with details regarding errors detected and the corrections identified.
However, Subramanya in same field of endeavor teaches transmitting a notification with details regarding errors detected and the corrections identified (see paragraph [0047], in operation 406 of process 400, a first bucket can be swept and in operation 408 a determination is made as to whether a failure has been detected on the current transaction. If a failure exists, process 400 continues to operation 410 where the transaction identified for correction is routed for journaling to the correction journal. Thus, any transactions in need of corrections are recorded at this operation. Upon correction of the failure, the transaction is routed back to the transaction journal where the journal is updated to indicate that the failure has been corrected. Alternatively, upon correction of the failure, an indication can be transmitted to the transaction journal to update the corrected transaction record, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Choudhuri with the teachings of Subramanya by transmitting a notification with details regarding errors detected and the corrections identified.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the transmitting a notification with details regarding errors detected and the corrections identified would have improved overall computing performance.
 
As per claim 9:
Subramanya teaches that wherein the corrections identified include one of a code fixes and corrections on the transactional data (see paragraph [0012], herein a system is introduced that is capable of performing a self-correcting mechanism that enables error correction in the background without presenting a failed notification to a customer).

As per claim 10:
Choudhuri teaches that running an integration issue detection manager used to filter and calibrate detected integration issues  (see paragraph [0054], herein after the financial transaction information is received, a first stage fraud filtration may be executed. In the multi-stage filtering process, the transaction may be first filtered at a low-level in order to readily determine whether the transaction includes any attributes that warrant further processing).

As per claim 11:
Choudhuri teaches that wherein the integration issues are based on one or more relevant factors (see paragraph [0086], herein the transaction data is filtered based on a first stage-filtration to produce filtered data comprising possible fraudulent transactions).

As per claim 12:
Choudhuri teaches that wherein the corrections are identified based on search of source code repositories  (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst, preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction).

As per claim 13:
Choudhuri teaches that wherein the one or more suppression rules include issue detection models designed to reduce and detect false positive results (see paragraph [0064], herein the multi-stage process necessarily improves upon the already-existing fraud detection system by aiding to further filter possible fraudulent transactions and reducing the number of "false-positive" indications of fraud).

As per claim 14:
Subramanya teaches that wherein the error detect includes an application programming interface (API) issue between a merchant and a service provider  (see paragraph [0075], herein classification component 624 may be communicatively coupled to PAPPS 106 for transaction record journaling, error detection, and error correction of transactions performed via the merchant device 602 and/or primary user device 632).

As per claim 15:
Choudhuri substantially teaches or discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (see paragraph [0075], herein the memory device 386 may generally refer to a device or combination of devices that store one or more forms of computer-readable media for storing data and/or computer-executable program code/instructions. For example, the memory device may include any computer memory that provides an actual or virtual space to temporarily or permanently store data and/or commands provided to the processing device when it carries out its functions described herein): in response to the receipt of transactional data generated from a plurality of applications, analyzing the transaction data using one or more suppression rules  (see paragraph [0076], herein the transaction data from the various channels 320, 325, 330, 335, 340, 345, 350 may first be initially evaluated by a secondary financial institution processing system. The secondary system in some embodiments of the invention may receive the transaction data and/or analyze the data for potential fraudulent transactions before sending the transaction data to the financial institution processing system 370); filtering detected issues in the transactional data based on the one or more suppression rules (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst); identifying corrections for the issues detected); identifying corrections for the issues detected (see paragraph [0083], herein preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction, or the like. Commonly, generating an alert may serve to notify affected parties and/or provide automated prevention measures to circumvent the current fraud or future fraud from occurring).
Choudhuri does not explicitly teach transmitting a notification with details regarding errors detected and the corrections identified.
However, Subramanya in same field of endeavor teaches transmitting a notification with details regarding errors detected and the corrections identified (see paragraph [0047], in operation 406 of process 400, a first bucket can be swept and in operation 408 a determination is made as to whether a failure has been detected on the current transaction. If a failure exists, process 400 continues to operation 410 where the transaction identified for correction is routed for journaling to the correction journal. Thus, any transactions in need of corrections are recorded at this operation. Upon correction of the failure, the transaction is routed back to the transaction journal where the journal is updated to indicate that the failure has been corrected. Alternatively, upon correction of the failure, an indication can be transmitted to the transaction journal to update the corrected transaction record, and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Choudhuri with the teachings of Subramanya by transmitting a notification with details regarding errors detected and the corrections identified.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the transmitting a notification with details regarding errors detected and the corrections identified would have improved overall computing performance.

As per claim 16:
Subramanya teaches that, wherein the corrections identified include one of a code fixes and corrections on the transactional data (see paragraph [0012], herein a system is introduced that is capable of performing a self-correcting mechanism that enables error correction in the background without presenting a failed notification to a customer).

As per claim 17:
Choudhuri teaches that wherein the operations further comprise: running an integration issue detection manager used to filter and calibrate detected integration issues  (see paragraph [0054], herein after the financial transaction information is received, a first stage fraud filtration may be executed. In the multi-stage filtering process, the transaction may be first filtered at a low-level in order to readily determine whether the transaction includes any attributes that warrant further processing).

As per claim 18:
Choudhuri teaches that wherein the integration issues are based on one or more relevant factors (see paragraph [0086], herein the transaction data is filtered based on a first stage-filtration to produce filtered data comprising possible fraudulent transactions).

As per claim 19:
Choudhuri teaches that wherein the corrections are identified based on search of source code repositories  (see paragraph [0083], herein the fraud detection-related actions that result from identifying a potential fraudulent transaction may include, but are not limited to, further filtering, automatically generating and communicating an alert, automated fraud scoring and/or decisioning, intervention by a fraud analyst, preventing a transaction from occurring in past or future, alerting a person or group at the financial institution to prevent future transaction, placing a alert or hold on an account to prevent future transaction).

As per claim 20:
Choudhuri teaches that wherein the one or more suppression rules include issue detection models designed to reduce and detect false positive results (see paragraph [0064], herein the multi-stage process necessarily improves upon the already-existing fraud detection system by aiding to further filter possible fraudulent transactions and reducing the number of "false-positive" indications of fraud).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112